The Honorable David Choate State Representative 709 North Main Street Beebe. AR 72012-3048
Dear Representative Choate:
This is in response to your request for an opinion on several questions regarding Special Agents of the Union Pacific Railroad. Specifically, you ask the following:
  Do Special Agents of the Union Pacific Railroad, as employees of the railroad, qualify as certified police officers? Can they make arrests? If so, what is their area of jurisdiction?
Section 23-12-701 of the Arkansas Code authorizes railroad companies or corporations to appoint railroad policemen. This appointment is subject to the approval of the Governor. Section23-12-703 sets out the powers of railroad police. This section provides in relevant part that:
  Each policeman shall have and exercise throughout the State of Arkansas the power to make arrests for the violation of any law on the property of the company, and to arrest persons, whether on or off the company's property, for the violation of any law on the company's property, under the same conditions under which deputy sheriffs or other peace officers may by law make arrests and shall have the authority to carry weapons for the reasonable purposes of the office of railroad policeman.
With regard to crimes committed on the company's property, a railroad policeman has power to make arrests under the same conditions under which peace officers may make arrests. Peace officers are granted the authority to make arrests in A.C.A. §16-81-106 (Cum. Supp. 1993). This section gives "certified law enforcement officers" more authority to make arrests than private citizens. To qualify as a certified law enforcement officer, one must satisfactorily complete a preparatory program of police training at a school approved by the Arkansas Commission on Law Enforcement Standards and Training. In addition the commission may fix other qualifications as it deems necessary. See A.C.A. § 12-9-106 (1987).
The sections specifically governing Railroad Police (A.C.A. §23-12-701 et seq.), do not require them to be certified, and it is my opinion that appointment to the position of railroad policeman does not make one a "certified police officer." Railroad police are, however, specifically authorized "to make arrests for the violation of any law on the property of thecompany." In my opinion, railroad police may make arrests in the same situations and under the same restrictions that certified law enforcement officers may make arrests, provided that the crime took place on the company's property.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:DDM cyh